            Case 19-40362                     Doc 4            Filed 02/11/19 Entered 02/11/19 16:30:30                                                 Desc Main
                                                                 Document     Page 1 of 11

Fill in this information to identify your case:                                                                       For amended plans only:
                                                                                                                           Check if this amended plan is filed prior to
IN THE UNITED STATES BANKRUPTCY COURT                                                                                      any confirmation hearing.

FOR THE EASTERN DISTRICT OF TEXAS                                                                                            Check if this amended plan is filed in
                                                                                                                             response to an initial denial order or a
                                                                                                                             continuance that counted as an initial
Debtor 1              Janice                     L.                        Anderson
                                                                                                                             denial.
                      First Name                 Middle Name               Last Name
                                                                                                                    List the sections which have been changed by
Debtor 2
                                                                                                                    this amended plan:
(filing spouse)       First Name                 Middle Name               Last Name
                                                                                                                    ______________________________
Case number:          19-40362                                                                                      ______________________________
                                                                                                                    ______________________________
                                                                                                                    ______________________________

TXEB Local Form 3015-a
                                                               CHAPTER 13 PLAN
                                                                                                                                                            Adopted: Dec 2017

Part 1:         Notices
To Debtor*:         This plan form is designed for use when seeking an initial confirmation order. It sets out options that may be appropriate in
                    some cases, but the presence of an option on the form does not indicate that the option is appropriate in your
                    circumstances. When you file this Plan, you must serve a copy of it upon each party listed on the master mailing
                    list (matrix) of creditors as constituted by the Court on the date of service and evidence that service through
                    a Certificate of Service affixed to this document that attaches a copy of the matrix of creditors which you
                    served. The most current matrix in this case is available under the "Reports" tab of the CM-ECF system.

* The use of the singular term "Debtor" in this Plan includes both debtors when the case has been initiated by the filing of a joint petition by spouses.

To Creditors:       Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                    You should read this Plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
                    have an attorney, you may wish to consult one.

                    If you oppose any permanent treatment of your claim as outlined in this plan, you or your attorney must file an objection to
                    confirmation of this Plan. An objection to confirmation must be filed at least 14 days before the date set for the plan
                    confirmation hearing. That date is listed in ¶ 9 of the Notice of Chapter 13 Bankruptcy Case issued in this case. The
                    objection period may be extended to 7 days prior to the confirmation hearing under the circumstances specified in LBR
                    3015(f). In any event, the Court may confirm this plan without further notice if no objection to confirmation is timely filed.

                    Regardless of whether you are listed in the Debtor's matrix of creditors or in the Debtor's schedules, you must timely file
                    a proof of claim in order to be paid under this Plan. The deadline for filing claims is listed in ¶ 8 of the Notice of Chapter 13
                    Bankruptcy Case issued in this case. Disbursements on allowed claims will begin on the Trustee's next scheduled
                    distribution date after the Effective Date of the Plan. See § 9.1.

                    The Debtor must check on box on each line to state whether or not the plan includes each of the following
                    items. If an item is checked as "Not Included" or if both boxes are checked, the provision will be ineffective if
                    set out later in the Plan.

1.1     A limit on the amount of an allowed secured claim through a final determination of                                              Included               Not included
        the value of property constituting collateral for such claim, as set forth in § 3.10 of
        this Plan, which may result in a partial payment or no payment at all to the secured
        creditor.

1.2     Avoidance of a judicial lien or a nonpossessory, nonpurchase-money security                                                     Included               Not included
        interest, as set forth in § 3.9 of this Plan.

1.3     Potential termination and removal of lien based upon alleged unsecured status of                                                Included               Not included
        claim of lienholder, as set forth in § 3.11 of this Plan.

1.4     Nonstandard provisions as set forth in Part 8.                                                                                  Included               Not included
             Case 19-40362                      Doc 4            Filed 02/11/19 Entered 02/11/19 16:30:30                                             Desc Main
                                                                   Document     Page 2 of 11
Debtor     Janice L. Anderson                                                                                           Case number 19-40362



 Part 2:           Plan Payments and Length of Plan

 2.1     The applicable commitment period for the Debtor is                           36          months.


 2.2     Payment Schedule.

         Unless the Court orders otherwise, beginning on the 30th day after the Petition Date* or the entry date of any order converting this
         case to Chapter 13, whichever is later, the Debtor will make regular payments to the Trustee throughout the applicable commitment
         period and for such additional time as may be necessary to make the payments to claimants specified in Parts 3 through 5 of this Plan
         (the "Plan Term" ). The payment schedule shall consist of:
         * The use of the term "Petition Date" in this Plan refers to the date that the Debtor filed the voluntary petition in this case.

               Constant Payments:              The Debtor will pay             $250.00              per month for                 58        months.

               Variable Payments:      The Debtor will make variable plan payments throughout the Plan Term. The proposed schedule for such
               variable payments are set forth in Exhibit A to this Order and are incorporated herein for all purposes.


 2.3     Mode of Payment.             Regular payments to the Trustee will be made from future income in the following manner:

         [Check one]

               Debtor will make payments pursuant to a wage withholding order directed to an employer.

               Debtor will make electronic payments through the Trustee's authorized online payment system.

               Debtor will make payments by money order or cashier's check upon written authority of the Trustee.

               Debtor will make payments by other direct means only as authorized by motion and separate court order.

 2.4     Income tax refunds.

         In addition to the regular monthly payments to the Trustee, and in the absence of a court order to the contrary, the Debtor is
         required to:

             (1)    supply a copy of each federal income tax return, including all supporting schedules, filed during the Plan Term to the
                    Trustee within 14 days of filing the return; and

             (2)    remit to the Trustee within 14 days of receipt all federal income tax refunds received by each Debtor during the plan term
                    which will be added to the plan base; provided, however, that the Debtor may retain from each such refund up to
                    $2,000.00 in the aggregate on an annual basis if the Debtor is current on the payment obligations to the Trustee under this
                    Plan at the time of the receipt of such tax refund.

         The Debtor hereby authorizes the Trustee to endorse any federal income tax refund check made payable to the Debtor during the
         plan term.


 2.5     Additional payments.             [Check one]

               None. If "None" is checked, the rest of § 2.5 need not be completed.


 2.6     Plan Base.

         The total amount due and owing to the Trustee under §§ 2.2 and 2.5 is        $14,500.00        which, when combined with any income
         tax refunds due to the Trustee under § 2.4, any litigation proceeds due to the Trustee under § 9.3, and any other funds received by the
         Trustee on the Debtor's behalf during the Plan Term, constitutes the "Plan Base."


 Part 3:           Treatment of Secured Claims
 3.1     Post-Petition Home Mortgage Payments. [Check one]

               No Home Mortgage. If "No Mortgage" is checked, the remainder of § 3.1 need not be completed.

               Home Mortgage Maturing Before or During Plan Term. If "Mortgage Maturing" is checked, the claim will be addressed in
               § 3.4. The remainder of § 3.1 need not be completed.




TXEB Local Form 3015-a [eff. 12/2017]                                            Chapter 13 Plan                                                             Page 2
           Case 19-40362                     Doc 4           Filed 02/11/19 Entered 02/11/19 16:30:30                                         Desc Main
                                                               Document     Page 3 of 11
Debtor    Janice L. Anderson                                                                                      Case number 19-40362



             Direct Home Mortgage Payments by Debtor Required.

             On the Petition Date, the Debtor owed the following claims secured only by a security interest in real property that is the Debtor's
             principal residence. The listed monthly payment amount is correct as of the Petition Date. Such mortgage claims (other than
             related Cure Claims addressed in § 3.2), shall be paid directly by the Debtor in accordance with the pre-petition contract, including
             any rate changes or other modifications required by such documents and noticed in conformity with any applicable rules, as such
             payments become due during the Plan Term. The fulfillment of this requirement is critical to the Debtor's reorganization effort.
             Any failure by the Debtor to maintain payments to a mortgage creditor during the Plan Term may preclude
             confirmation of this Plan and, absent a subsequent surrender of the mortgage premises, may preclude the
             issuance of any discharge order to the Debtor under § 1328(a).* The Trustee will monitor the Debtor's fulfillment of this
             direct payment obligation ("DPO").

             *All statutory references contained in this Plan refer to the Bankruptcy Code, located in Title 11, United States Code.


              Mortgage Lienholder                                            Property Address                                 Monthly Payment    Due Date of
                                                                                                                              Amount by Debtor    Monthly
                                                                                                                                                  Payment

 1.                                                        1002 Delores Dr., Garland, TX 75040                                  $613.00
 Ocwen                                                                                                                                              1st
                                                                                                                        Amount inc:
                                                                                                                           Tax Escrow
                                                                                                                           Insurance Escrow
                                                                                                                           Other

 3.2     Curing Defaults and Maintenance of Direct Payment Obligations. [Check one]

             None. If "None" is checked, the remainder of § 3.2 need not be completed.

             Cure Claims. On the Petition Date, the Debtor was delinquent on payments to satisfy certain secured claims or upon obligations
             arising under an executory contract or an unexpired lease that the Debtor has elected to assume under § 6.1 of this Plan. While
             remaining current on all direct payment obligations (future installment payments) as each comes due under the applicable
             contractual documents during the plan term (a "DPO"), the Debtor shall cure all such delinquencies through the Plan as listed
             below (a "Cure Claim"). Each listed claims constitutes a separate class. The total amount of each allowed Cure Claim will be paid
             in full by the Trustee. The Trustee is authorized to initiate monthly payments on an interim basis based upon the projected amount
             of each Cure Claim listed below until such time as the allowed amount of each Cure Claim is established by the filing of a proof of
             claim in accordance with the Bankruptcy Rules. The amount listed in that proof of claim, or the final determination by the Court of
             any objection thereto, shall control over any projected Cure Claim amount listed below. No interest will be paid on any Cure Claim
             in the absence of documentary proof that the applicable contractual documents entitle the claimant to receive interest on unpaid
             interest.

             If the automatic stay is terminated as to the property for which a Cure Claim exists at any time during the Plan Term, the next
             distribution by the Trustee on such Cure Claim shall be escrowed pending any possible reconsideration of the stay termination. If
             the stay termination is reversed by agreement or by court order, then the single escrowed distribution shall be released to the
             holder of the Cure Claim and regular distributions on that Cure Claim shall be reinstituted. In the event that the stay termination
             remains in effect on the second distribution date after the stay termination, the escrowed funds shall be released for distribution
             to other classes under this Plan and the Cure Claim shall thereafter be addressed solely under applicable state law procedures
             and will no longer be treated by the Plan. The completion of payments contemplated in this subsection constitutes a cure of all
             defaults of the Debtor's obligation to each listed claimant.




TXEB Local Form 3015-a [eff. 12/2017]                                       Chapter 13 Plan                                                            Page 3
             Case 19-40362                Doc 4         Filed 02/11/19 Entered 02/11/19 16:30:30                                    Desc Main
                                                          Document     Page 4 of 11
Debtor     Janice L. Anderson                                                                         Case number 19-40362



               Claimant                 Collateral/Property/Contract      Debtor's DPO      Projected         Plan       Projected      Projected Total
                                                Description                 Amount          Cure Claim      Interest      Monthly       Cure Payment
                                                                                             Amount           Rate      Payment by        by Trustee
                                                                                                                          Trustee

 1.
 Ocwen                                 1002 Delores Dr.,                     $613.00         $5,000.00       0.00% $119.05 avg.           $5,000.00
                                       Garland, TX 75040
       Debt Maturing During Plan
       Term.
       Debt Maturing After
       Completion of Plan Term.
       Curing Assumed Executory
       Contract or Lease Obligation
       Pursuant to § 6.1.

 3.3      Secured Claims Protected from § 506 Bifurcation. [Check one]

               None. If "None" is checked, the remainder of § 3.3 need not be completed.


 3.4      Secured Claims Subject to § 506 Bifurcation.

          [Check one]

               None. If "None" is checked, the remainder of § 3.4 need not be completed.


 3.5      Direct Payment of Secured Claims Not in Default. [Check one]

               None. If "None" is checked, the remainder of § 3.5 need not be completed.


 3.6      Surrender of Property. [Check one]

               None. If "None" is checked, the remainder of § 3.6 need not be completed.


 3.7      Lien Retention.

          The holder of a lien securing payment of a claim addressed in §§ 3.1 or 3.2 of this Plan shall retain its lien until the indebtedness
          secured by such lien is totally satisfied as determined under applicable non-bankruptcy law. The holder of a lien securing payment of
          any other allowed secured claim that is governed by this Plan shall retain its lien until the earlier of: (1) the total satisfaction of the
          indebtedness secured by the lien as determined under applicable non-bankruptcy law; or (2) the entry of a discharge order in favor of
          the Debtor under § 1328(a). In each instance, the provisions of this subsection may be superseded by a subsequent order of the
          Court.


 3.8      Maintenance of Insurance and Post-Petition Taxes Upon Retained Collateral.

          For all property that secures the payment of an indebtedness and which is proposed to be retained by the Debtor under this Plan, the
          Debtor must maintain insurance coverage as required either by the applicable contractual documents governing the indebtedness or as
          may be directed by the Trustee. The Debtor must also pay all ad valorem taxes on property proposed to be retained by the Debtor
          under this Plan as they come due in the post-petition period. Such payment shall be tendered to the appropriate taxing authorities in
          accordance with applicable non-bankruptcy law on or before the last date on which such taxes may be paid without penalty.


 3.9      Lien avoidance.     [Check one]

               None. If "None" is checked, the remainder of § 3.9 need not be completed.


 3.10     Rule 3012 Valuation of Collateral.      [Check one]

               None. If "None" is checked, the remainder of § 3.10 need not be completed.


 3.11     Lien Removal Based Upon Unsecured Status.              [Check one]

               None. If "None" is checked, the remainder of § 3.11 need not be completed.




TXEB Local Form 3015-a [eff. 12/2017]                                Chapter 13 Plan                                                               Page 4
            Case 19-40362                  Doc 4        Filed 02/11/19 Entered 02/11/19 16:30:30                                    Desc Main
                                                          Document     Page 5 of 11
Debtor    Janice L. Anderson                                                                         Case number 19-40362



 Part 4:       Treatment of Administrative Expenses, DSO Claims and Other Priority Claims

 4.1     General

         All allowed priority claims, other than those particular domestic support obligations treated in § 4.5, will be paid in full without post-
         confirmation interest. Where applicable, the Trustee is authorized to initiate monthly payments on an interim basis based upon the
         projected amount of each priority claim listed below until such time as the allowed amount of each priority claim is established by the
         filing of a proof of claim in accordance with the Bankruptcy Rules. The amount listed in that proof of claim, or the final determination by
         the Court of any objection thereto, shall control over any projected priority claim amount listed below.


 4.2     Trustee's Fees.

         The Trustee's fees are fixed by the United States Trustee pursuant to the provisions of 28 U.S.C. § 586(e)(2) and, pursuant thereto,
         shall be promptly collected and paid from all plan payments received by the Trustee.


 4.3     Attorney's Fees.

         The total amount of attorney's fees requested by the Debtor's attorney in this case is      $4,000.00      . The amount of
               $315.00         was paid to the Debtor's attorney prior to the Petition Date. The allowed balance of attorney's fees will be paid by
         the Trustee from the remaining available funds after the payment of required adequate protection payments pursuant to §§ 3.3 and 3.4
         of this Plan.

         The allowed balance of attorney's fees to be awarded to the Debtor's attorney in this case shall be determined by:

              LBR 2016(h)(1);            by submission of a formal fee application.

                   LBR 2016(h)(1): If the attorney's fee award is determined by the benchmark amounts authorized by LBR 2016(h), the total fee
                   shall be the amount designated in LBR 2016(h)(1)(A) unless a certification is filed by the Debtor's attorney regarding the
                   rendition of legal services pertaining to automatic stay litigation occurring during the Benchmark Fee Period outlined in that local
                   rule. The Trustee is authorized to make the benchmark fee calculation and to recognize the proper enhancement or reduction
                   of the benchmark amount in this case without the necessity of court order. No business case supplement to the benchmark
                   fee shall be recognized unless a business case designation is granted on or before initial confirmation of the Plan.

                   Fee Application: If the attorney's fee award is determined by the formal fee application process, such fee application shall be
                   filed no later than 30 days after the expiration of the Benchmark Fee Period outlined in LBR 2016(h)(1). If no application
                   is filed within that period, the determination of the allowed amount of attorney's fees to the Debtor's attorney shall revert to the
                   benchmark amounts authorized by LBR 2016(h)(1) without the necessity of any further motion, notice or hearing and the
                   Trustee shall adjust any distributions in this class accordingly.


 4.4     Priority Claims: Domestic Support Obligations ("DSO"). [Check one]

              None. If "None" is checked, the remainder of § 4.4 need not be completed.


 4.5     Priority Claims: DSO Assigned/Owed to Governmental Unit and Paid Less Than Full Amount. [Check one]

              None. If "None" is checked, the remainder of § 4.5 need not be completed.


 4.6     Priority Claims: Taxes and Other Priority Claims Excluding Attorney's Fees and DSO Claims. [Check one]

              None. If "None" is checked, the remainder of § 4.5 need not be completed.

              Other Priority Claims.

                           Priority Claimant                                   Projected Claim Amount                       Projected Monthly
                                                                                                                           Payment by Trustee

 1.                                                                                   $4,295.00
 IRS                                                                      Texas ad valorem tax claim entitled                 $102.26 avg.
                                                                          to 12% annual interest and
                                                                          disbursement priority as a secured
                                                                          claim under § 3.4 of the Plan.




TXEB Local Form 3015-a [eff. 12/2017]                                Chapter 13 Plan                                                              Page 5
            Case 19-40362                Doc 4           Filed 02/11/19 Entered 02/11/19 16:30:30                                Desc Main
                                                           Document     Page 6 of 11
Debtor    Janice L. Anderson                                                                       Case number 19-40362



 Part 5:       Treatment of Nonpriority Unsecured Claims

 5.1     Specially Classed Unsecured Claims.            [Check one]

              None. If "None" is checked, the remainder of § 5.1 need not be completed.


 5.2     General Unsecured Claims.

         Allowed nonpriority unsecured claims shall comprise a single class of creditors and will be paid:

              100% + Interest at                ;

              100% + Interest at                    with no future modifications to treatment under this subsection;

              Pro Rata Share: of all funds remaining after payment of all secured, priority, and specially classified claims.


 5.3     Liquidation Analysis: Unsecured Claims Under Parts 4 and 5.

         If the bankruptcy estate of the Debtor was liquidated under Chapter 7 of the Bankruptcy Code, the holders of priority unsecured claims
         under Part 4 of this Plan and the holders of nonpriority unsecured claims under Part 5 of this Plan would be paid an aggregate sum of
         approximately        $0.00    . Regardless of the particular payment treatments elected under Parts 4 and 5 of this Plan, the
         aggregate amount of payments which will be paid to the holders of allowed unsecured claims under this Plan will be equivalent to or
         greater than this amount.


 Part 6:       Executory Contracts and Unexpired Leases

 6.1     General Rule - Rejection. The executory contracts and unexpired leases of the Debtor listed below are ASSUMED.
         All other executory contracts and unexpired leases of the Debtor are REJECTED.

         [Check one.]

              None. If "None" is checked, the remainder of § 6.1 need not be completed.


 Part 7:       Vesting of Property of the Estate

 7.1     Property of the estate will vest in the Debtor only upon the entry of an order for discharge pursuant to § 1328, in the absence of a
         court order to the contrary.


 Part 8:       Nonstandard Plan Provisions
              None. If "None" is checked, the rest of Part 8 need not be completed.

 Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise
 included in the Official TXEB Form or any deviation from it. Any nonstandard provision set out elsewhere in this Plan is void. Even if set forth
 below, any nonstandard provision is void unless the "Included" box is checked in § 1.4 of this Plan.


 Debtor(s) may not incur any post-petition consumer debt, except upon written approval of the Trustee as follows:

 For purchase of a car: limit of $20,000.00 financed with monthly payment not to exceed $500.00.

 For purchase of home: limit of $250,000.00 financed with total monthly payment including taxes and insurance not to
 exceed $2,500.00.

 Debtor(s) must be current on plan payments and provide an amended budget that includes the proposed payments and
 updated income information.

 The Trustee cannot approve any request that exceeds the current budget expenditure for the particular debt or expense.
 Debtor(s) must file a motion to incur debt if that request does not fall within the guidelines as stated above.




TXEB Local Form 3015-a [eff. 12/2017]                                 Chapter 13 Plan                                                           Page 6
             Case 19-40362               Doc 4        Filed 02/11/19 Entered 02/11/19 16:30:30                                 Desc Main
                                                        Document     Page 7 of 11
Debtor     Janice L. Anderson                                                                     Case number 19-40362



 Part 9:        Miscellaneous Provisions

 9.1      Effective Date. The effective date of this Plan shall be the date upon which the order confirming this Plan becomes a final,
          nonappealable order.


 9.2      Plan Distribution Order. Unless the Court orders otherwise, disbursements by the Trustee under this Plan shall occur in the following
          order: (1) Trustee's fees under § 4.2 upon receipt; (2) adequate protection payments under §§ 3.3 and 3.4; (3) allowed attorney fees
          under § 4.3; (4) secured claims under §§ 3.2, 3.3 and 3.4 concurrently; (5) DSO priority claims under §§ 4.4 and 4.5 concurrently;
          (6) non-DSO priority claims under § 4.6; (7) specially classed unsecured claims under § 5.1; and (8) general unsecured claims under
          § 5.2.


 9.3      Litigation Proceeds. No settlement of any litigation prosecuted by the Debtor during the Plan Term shall be consummated without the
          consent of the Chapter 13 Trustee and, except as otherwise authorized by the Trustee, all funds received by the Debtor, or any
          attorney for the Debtor, shall be immediately tendered to the Chapter 13 Trustee for satisfaction of any authorized exemption claim of
          the Debtor, with the remainder of the funds dedicated as an additional component of the plan base.

 Part 10:       Signatures

   X     /s/ Diane S. Barron                                                Date 02/11/2019

   Signature of Attorney for Debtor(s)


   X     /s/ Janice L. Anderson                                             Date 02/11/2019

   X                                                                        Date

   Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise optional)

   By filing this document, the attorney for the Debtor or any self-represented Debtor certifies to the Court that the wording
   and order of the provisions in this Chapter 13 plan are identical to those contained in TXEB Local Form 3015-a, other than
   any nonstandard provisions included in Part 8, and that the foregoing proposed Plan contains no nonstandard provisions
   other than those included in Part 8.



 Part 11:       Certificate of Service to Matrix as Currently Constituted by the Court

I hereby certify that the above and foregoing document was served upon all of the parties as listed on the attached master mailing list (matrix) as
constituted by the Court on the date of service either by mailing a copy of same to them via first class mail and/or electronic notification on
February 11, 2019:


                                                                                    /s/ Diane S. Barron
                                                                                    Diane S. Barron




TXEB Local Form 3015-a [eff. 12/2017]                             Chapter 13 Plan                                                             Page 7
            Case 19-40362          Doc 4         Filed 02/11/19 Entered 02/11/19 16:30:30                Desc Main
                                                   Document     Page 8 of 11
                                      UNITED STATES BANKRUPTCY COURT
                                          EASTERN DISTRICT OF TEXAS
                                              SHERMAN DIVISION

  IN RE: Janice L. Anderson                                                      CASE NO.   19-40362
                                    Debtor


                                                                                 CHAPTER    13
                                  Joint Debtor

                                                 CERTIFICATE OF SERVICE


    I, the undersigned, hereby certify that on February 11, 2019, a copy of the attached Chapter 13 Plan, with any
attachments, was served on each party in interest listed below, by placing each copy in an envelope properly addressed,
postage fully prepaid in compliance with Local Rule 9013 (g).




                                /s/ Diane S. Barron
                                Diane S. Barron
                                Bar ID:24043310
                                Barron & Barron, LLP
                                P.O. Box 1347
                                Nederland, Texas 77627
                                (409) 727-0073



Care Point                                       CK & Go                                     Crest Financial
661 N. Plano Rd.                                 c/o Seventh Avenue                          xxx7613
Richardson, TX 75081                             1112 7th Ave.                               61 W. 13490 S.
                                                 Monroe, WI 53566                            Draper, UT 84020



Carey D. Ebert                                   Ck-Go                                       Dr. Leonard Wright
P.O. Box 941166                                  2409 Lakeview Pkwy., Ste. 100               1112 7th Ave.
Plano, TX 75094-1166                             Rowlett, TX 75088                           Monroe, WI 53566




Cash Store                                       Commonwealth Financial                      EM Care Emergency Phusicians
5345 N. Garland Ave.                             xxxxxxx24N1                                 c/o Credit Collections
Garland, TX 75040                                245 Main St.                                PO Box 607
                                                 Scranton, PA 18519                          Norwood, MA 02062



Chase JP Morgan                                  Commowealth Financial                       ENcure Emerg. Phy.
PO Box 659754                                    xxxxxx1229
San Antonio, TX                                  3295 College St.
                                                 Beaumont, TX 77701
            Case 19-40362      Doc 4         Filed 02/11/19 Entered 02/11/19 16:30:30                Desc Main
                                               Document     Page 9 of 11
                                    UNITED STATES BANKRUPTCY COURT
                                        EASTERN DISTRICT OF TEXAS
                                            SHERMAN DIVISION

  IN RE: Janice L. Anderson                                                    CASE NO.   19-40362
                                   Debtor


                                                                            CHAPTER       13
                              Joint Debtor

                                             CERTIFICATE OF SERVICE
                                                (Continuation Sheet #1)

First National Bank Texas                    Ocwen
PO Box 909                                   xxxxxx0865
Temple, TX 76504                             P.O. Box 24738
                                             West Palm Beach, FL 33416



First Natl. Bank Killeen                     U.S. Attorney General
PO Box 909                                   Main Justice Building
Killeen, TX 76540                            10th and Constitution Ave NW
                                             Washington, DC 20530-0001



Frontier Communications                      United States Attorney's Office
xxxxxxxxxxxxx207-5                           110 North College Ave., Ste 700
PO Box 5157                                  Tyler, Texas 75702-0204
Tampa, FL 33675



Internal Revenue Service
POB 21126
Philadelphia, PA 19114




IRS
POB 660308
Dallas, TX 75266




Janice L. Anderson
1002 Delores Dr.
Garland, TX 75040




Methodist Richardson
2831 E President George Bush Hwy
Richardson, TX 75082
                   Case
Label Matrix for local      19-40362
                        noticing           Doc 4 Janice
                                                   FiledL.02/11/19
                                                           Anderson  Entered 02/11/19 16:30:30     Desc Main
                                                                                         Diane S. Barron
0540-4                                               Document
                                                 1002 Delores Dr.   Page 10 of 11        Barron and Barron
Case 19-40362                                        Garland, TX 75040-4814                               660 N. Central Expy, Ste 101
Eastern District of Texas                                                                                 Plano, TX 75074-6759
Sherman
Mon Feb 11 15:12:53 CST 2019
Barron & Barron, L.L.P.                              CK & Go                                              Care Point
P.O. Box 1347                                        c/o Seventh Avenue                                   661 N. Plano Rd.
Nederland, TX 77627-1347                             1112 7th Ave.                                        Richardson, TX 75081-2960
                                                     Monroe, WI 53566-1364


Cash Store                                           Chase JP Morgan                                      Ck-Go
5345 N. Garland Ave.                                 PO Box 659754                                        2409 Lakeview Pkwy., Ste. 100
Garland, TX 75040-2799                               San Antonio, TX 78265-9754                           Rowlett, TX 75088-3302



Commonwealth Financial                               Commowealth Financial                                Crest Financial
245 Main St.                                         3295 College St.                                     61 W. 13490 S.
Scranton, PA 18519-1641                              Beaumont, TX 77701-4611                              Draper, UT 84020-7209



Dr. Leonard Wright                                   EM Care Emergency Phusicians                         Carey D. Ebert
1112 7th Ave.                                        c/o Credit Collections                               P. O. Box 941166
Monroe, WI 53566-1364                                PO Box 607                                           Plano, TX 75094-1166
                                                     Norwood, MA 02062-0607


First National Bank Texas                            First Natl. Bank Killeen                             Frontier Communications
PO Box 909                                           PO Box 909                                           PO Box 5157
Temple, TX 76503                                     Killeen, TX 76540-0909                               Tampa, FL 33675-5157



(p)INTERNAL REVENUE SERVICE                          Methodist Richardson                                 Ocwen
CENTRALIZED INSOLVENCY OPERATIONS                    2831 E President George Bush Hwy                     P.O. Box 24738
PO BOX 7346                                          Richardson, TX 75082-3561                            West Palm Beach, FL 33416-4738
PHILADELPHIA PA 19101-7346


U.S. Attorney General                                U.S. Attorney General                                US Trustee
Department of Justice                                Main Justice Building                                Office of the U.S. Trustee
Main Justice Building                                10th and Constitution Ave NW                         110 N. College Ave.
10th & Constitution Ave., NW                         Washington, DC 20530-0001                            Suite 300
Washington, DC 20530-0001                                                                                 Tyler, TX 75702-7231

United States Attorney’s Office
110 North College Ave., Ste 700
Tyler, Texas 75702-0204




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).
IRS                  Case 19-40362           Doc 4 (d)Internal
                                                     Filed 02/11/19        Entered 02/11/19 16:30:30
                                                               Revenue Service                                        Desc Main
POB 660308                                             Document
                                                   POB 21126             Page  11 of 11
Dallas, TX 75266                                       Philadelphia, PA 19114




                   The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)ENcure Emerg. Phy.                                  End of Label Matrix
                                                       Mailable recipients      24
                                                       Bypassed recipients       1
                                                       Total                    25
